Title: To George Washington from Colonel Benedict Arnold, 13 October 1775
From: Arnold, Benedict
To: Washington, George

 

Second Portage from Kennebec to the Dead River,13th October 1775
May it please your Excellency

A Person going down the River presents the first Opportunity I have had of writing to your Excellency since I left Fort Western, since which we have had a very fatigueing Time, the Men in general not understanding Batteaus, have been obliged to wade and hawl them more than half Way up the River. The last Division is just arrived—three Divisions are over the first Carrying Place, and as the Men are in high Spirits I make no Doubt of reaching the River Chaudiere in eight or ten Days, the greatest Difficulty being, I hope, already past. We have now with us about twenty five Days Provissions for the whole Detachment, consisting of about nine hundred & fifty effective Men. I intend making an exact Return but must defer it until I come to Chaudiere.
I have ordered the Commissary to hire People acquainted with the River, & forward on the Provissions left behind, (about 100 Barrels) to the great Carrying Place, to secure our Retreat—the Expence will be considerable, but when set in Competition with the Lives or Liberty of so many brave Men I think it triffling, and if we succeed the Provissions will not be lost. I have had no Intelligence from General Schuyler, or Canada, and expect none till I reach Chaudiere Pond, where I expect a Return of My Express and to determine my Plan of Operation, which as it is to be governed by Circumstances, I can say no more than if we are obliged to return, I believe we shall have a Sufficiency of Provissions to reach this Place, where the Supply ordered the Commissary to send forward, will enable us to return on our Way home so far that your Excellency will be able to relieve us. If we proceed on we shall have a sufficient Stock to reach the French Inhabitants, (where we can be supplied,) if not Quebec.
Your Excellency may possibly think we have been tardy in our March, as we have gained so little, but when you consider the badness & weight of the Batteaus and large Quantity of Provissions &c. we have been obliged to force up against a very rapid Stream, where you would have taken the Men for amphibious Animals, as they were great Part of the Time under Water, add

to this the great Fatigue in Portage, you will think I have pushed the Men as fast as they could possibly bear. The Officers, Volunteers and privates in general have acted with the greatest Spirit & Industry. I am, with the greatest Respect Your Excellency’s most obedient humble Servant

Benedt Arnold


P.S. I have inclosed a Copy of my Journal, which I fancied your Excellency might be glad to see.

